[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           Nov. 30, 2009
                            No. 08-11229                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                 D. C. Docket Nos. 06-14325-CV-DLG
                          03-14010 CR-DLG

ROMAN C. MESINA,



                                                         Petitioner-Appellant,

                                 versus

UNITED STATES OF AMERICA,

                                                       Respondent-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (November 30, 2009)

Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Defendant-Appellant Roman Mesina appeals the district court’s denial of his

motion, under 28 U.S.C. § 2255, to vacate his conviction for lack of jurisdiction.

Pursuant to a plea of guilty, Mesina was convicted for conspiracy to commit

money laundering under 18 U.S.C. § 1956. No reversible error has been shown;

we affirm.

      Mesina challenges his trial court’s jurisdiction in three parts: (1) the

indictment did not correctly allege financial transaction, (2) the indictment did not

allege a proper specified unlawful activity, and (3) the indictment did not allege

that the proceeds were from the unlawful activity. The district court ruled that the

indictment was proper and that jurisdiction existed.

      This court reviews jurisdictional issues de novo. U.S. v. Weiss, 467 F.3d

1300, 1307 (11th Cir. 2006).

      In examining an indictment, courts no longer look for formal rigidity. “As a

general rule, practical, rather than technical, considerations govern the validity of

an indictment.” United States v. Seher, 562 F.3d 1344, 1356 (11th Cir. 2009). In

addition, when “the defendant challenges the indictment after the government’s

case has ended, the indictment should be construed in a liberal manner in favor of

validity.” Id.

      The government charged Mesina with laundering money. The indictment


                                           2
tracks the statutory language of 18 U.S.C. § 1956(a)(3)(B) and (h).1 This approach

is generally sufficient to grant a court jurisdiction. United States v. Adkinson, 135

F.3d 1363, 1375 n.37 (11th Cir. 1998). Mesina believes that his case is an

exception to this rule. He does not actually claim that an element is missing; he

claims that three elements were stated insufficiently: what financial transaction was

charged, whether the unlawful activity was a specified unlawful activity, and

whether the proceeds were from the alleged unlawful activity.

       Mesina claims that the indictment is flawed because it did not specify which

financial transaction violated the law. This assertion is wrong as a matter of law.

Mesina cites, among other cases, United States v. Ballinger, 395 F.3d 1218 (11th

Cir. 2005) (en banc), for the proposition that a “financial transaction” is a

jurisdictional hook that must be pleaded more specifically than the statutory

language. In Ballinger, this court was discussing the constitutionality of the money

laundering statute under the Commerce Clause, and not the sufficiency of an

indictment; so the case does not apply here. Mesina also cites United States v.

       1
          The sections read this way: (a)(3)(B): “Whoever, with the intent . . . to conceal or
disguise the nature, location, source, ownership, or control of property believed to be the
proceeds of specified unlawful activity. . . conducts or attempts to conduct a financial
transaction involving property represented to be the proceeds of specified unlawful activity, or
property used to conduct or facilitate specified unlawful activity, shall be fined under this title or
imprisoned for not more than 20 years, or both. For purposes of this paragraph and paragraph
(2), the term “represented” means any representation made by a law enforcement officer or by
another person at the direction of, or with the approval of, a Federal official authorized to
investigate or prosecute violations of this section. ”; (h): Any person who conspires to commit
any offense defined in this section or section 1957 shall be subject to the same penalties as those
prescribed for the offense the commission of which was the object of the conspiracy.

                                                  3
Goodwin, 141 F.3d 394 (2nd Cir. 1997). In Goodwin, the Second Circuit

concluded that laundering the proceeds of a drug transaction–the exact charge in

Mesina’s case–satisfied the interstate commerce requirement without further

specification in the indictment. Id. At 400.

      Mesina also alleges that the indictment fails to state a specified unlawful

activity. The statute requires that the money laundered be the results of certain

unlawful activities. The trial court determined that drug trafficking was the

unlawful activity, and that it was an unlawful activity covered by the statute. The

statute explicitly lists “the manufacture, importation, sale, or distribution of a

controlled substance.” 18 U.S.C. § 1956 (c)(7)(A). Mesina claims that what the

language of the statute describes and drug trafficking are not the same. But drug

trafficking is covered by the explicit words of the statute.

      Mesina finally alleges that the indictment fails to charge an offense. Most of

this contention is a restatement of his previous two arguments. Mesina waived any

argument on the indictment’s failure to state the proceeds or property of the

specified unlawful activity by failing to raise the issues before the district court.

He was fully on notice of what statute he was charged under and what activities

fell under that statute. The district court had jurisdiction.


AFFIRMED.


                                            4